         Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

GREGORY M.,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    20-CV-1031L

                       v.


KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On August 22, 2017, plaintiff filed applications for a period of disability and disability

insurance benefits, alleging an inability to work since April 15, 2017. (Dkt. #10 at 16). His

applications were initially denied. Plaintiff requested a hearing, which was held on July 15, 2019

before administrative law judge (“ALJ”) William M. Weir. The ALJ issued a decision on August

30, 2019, finding plaintiff not disabled. (Dkt. #10 at 16-29). That decision became the final

decision of the Commissioner when the Appeals Council denied review on June 17, 2020. (Dkt.

#10 at 1-3). Plaintiff now appeals.

       The plaintiff has moved pursuant to Fed. R. Civ. Proc. 12(c) for judgment vacating the

ALJ’s decision and remanding the matter for further proceedings (Dkt. #13), and the

Commissioner has cross moved for judgment dismissing the complaint (Dkt. #14). For the reasons
            Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 2 of 7




set forth below, the plaintiff’s motion is denied, the Commissioner’s cross motion is granted, and

the complaint is dismissed.

                                          DISCUSSION

       Familiarity with the five-step evaluation process for determining Social Security disability

claims is presumed. See 20 CFR §404.1520. The Commissioner’s decision that plaintiff is not

disabled must be affirmed if it is supported by substantial evidence, and if the ALJ has applied the

correct legal standards. See 42 U.S.C. §405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d

Cir.2002).

       I.       The ALJ’s Decision

       Plaintiff was born February 26, 1972, and was 45 years old on the alleged onset date, with

a high school education and past relevant work as a product assembler and machine operator. (Dkt.

#10 at 27). His medical treatment records reflect a history of seizure disorder, generalized anxiety

disorder, borderline intellectual functioning, and major depressive order, which the ALJ found to

be severe impairments not meeting or equaling a listed impairment. (Dkt. #10 at 18).

       In applying the special technique for mental impairments, the ALJ determined that plaintiff

has moderate limitations in understanding, remembering, or applying information, interacting with

others, maintaining concentration, persistence, and pace, and adapting or managing himself. (Dkt.

#10 at 20). The ALJ accordingly concluded that plaintiff’s mental impairments were not, by

themselves, disabling.

       After reviewing the evidence of record, the ALJ determined that the plaintiff retained the

residual functional capacity (“RFC”) to perform medium work, except that he can never be

exposed to unprotected heights or to dangerous machinery, tools, or chemicals. He is limited to




                                                 2
          Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 3 of 7




simple, repetitive, one-to-two step tasks with no complex work, no interaction with the public, and

no more than occasional interaction with coworkers and supervisors. (Dkt. #10 at 22).

       When presented with this RFC as a hypothetical at the hearing, vocational expert Dale

Pasculli testified that such an individual could not perform plaintiff’s past relevant work as a

product assembler or machine operator. However, he could perform the representative positions

of kitchen helper (medium exertion) or addresser (sedentary exertion). (Dkt. #10 at 28, 59-60).

The ALJ accordingly found plaintiff not disabled.

       II.     The ALJ’s Assessment of Medical Opinion Evidence

       Plaintiff primarily alleges that the ALJ failed to support his RFC finding with competent

medical opinion, and thus improperly substituted his own lay opinion.

       With respect to plaintiff’s physical RFC, the record contained multiple assessments by

plaintiff’s treating neurologist, Dr. Anand Nyathappa, which the ALJ variously gave partial weight

or no weight. (Dkt. #10 at 410-13, 465-66, 710-11). Specifically, the ALJ rejected Dr. Nyathappa’s

opinion that plaintiff’s seizure disorder (or any other impairment) limited him to less than 6 hours

of sitting and 2 hours of walking or standing in an 8-hour workday, finding it to be inconsistent

with Dr. Nyathappa’s objective findings and plaintiff’s treatment records, which consistently noted

full motor strength, full range of motion, and normal reflexes, with only occasional gait

abnormalities. The ALJ also noted that such dramatic limitations were inconsistent with plaintiff’s

self-reported activities of daily living, which consisted of living alone, engaging in personal care,

cooking, cleaning, gardening, working for a friend’s landscaping business, shopping, and

socializing with friends. (Dkt. #10 at 25, 26, 417).

       The ALJ credited Dr. Nyathappa’s opinion that plaintiff should not lift, push, or pull “heavy

weights,” that plaintiff could stand for up to four hours at a time, and that plaintiff had moderate


                                                 3
          Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 4 of 7




limitations in lifting, carrying, pushing, pulling, and bending, but declined to adopt the specific

30-pound lifting and carrying restriction that Dr. Nyathappa indicated in his later opinion. Id.

       The ALJ also considered a report by reviewing state agency source R. Reynolds. Reynolds

opined that plaintiff could perform work at the light exertional level, with the ability to lift up to

20 pounds occasionally and 10 pounds frequently, and could sit, stand, or walk for up to 6 hours

in an 8-hour workday. (Dkt. #10 at 69). The ALJ gave Reynolds’s opinion “partial” weight, but

found that a limitation to light work was inconsistent with plaintiff’s consistently normal

neurological and musculoskeletal findings. (Dkt. #10 at 26).

       With respect to plaintiff’s mental RFC, the record contained assessments from plaintiff’s

treating therapist, Kristi Dierolf (Dkt. #10 at 698-99, 827-32), and consulting psychologist Dr.

Susan Santarpia. (Dkt. #10 at 415-18). Ms. Dierolf’s initial opinion indicated that due to

depression, anxiety and borderline intellectual functioning, plaintiff was “moderately” limited with

respect to understanding and remembering instructions, maintaining concentration, making simple

decisions, interacting with others, and functioning in a work setting at a consistent pace. The ALJ

gave this opinion “partial” weight, finding that although plaintiff’s mental limitations were

generally moderate, a limitation with regard to simple decisions was unsupported by the record,

including plaintiff’s treatment records and plaintiff’s activities of daily living, which included

managing his own home and finances. The ALJ gave “no” weight to a second, later opinion by

Dierolf, which described “serious” limitations in almost all functional areas, based on its

inconsistency with plaintiff’s treatment notes, which generally noted normal objective findings

and no significant reports of worsening symptoms. (Dkt. #10 at 27).

       Dr. Santarpia’s examination findings were grossly normal, and she opined that plaintiff

had no mental limitations. The ALJ found Dr. Santarpia’s opinion “partially” persuasive as it was


                                                  4
          Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 5 of 7




based on her objective examination findings, but concluded that the record supported a greater

level of mental limitation than Dr. Santarpia had indicated. (Dkt. #10 at 26). The ALJ fully credited

the opinion of state agency reviewing physician H. Ferrin (Dkt. #10 at 64-67) that plaintiff’s

depression was “severe,” noting that this finding was consistent with plaintiff’s history of

psychiatric medication and counseling.

       On review, I find no error in the ALJ’s weighing of the medical opinions of record.

       The ALJ was free “to choose between properly submitted medical opinions.” McBrayer v.

Sec’y of Health & Human Servs., 712 F.2d 795, 799 (2d Cir. 1983). His reasons for rejecting some

of the more dramatic limitations indicated by medical sources – as well as for including limitations

in his RFC finding that exceeded those indicated in other medical opinions – were sufficiently

stated and supported by the evidence of record.

       The ALJ’s observation – that plaintiff’s physical and mental treatment records did not

contain objective findings to support significant exertional or psychological limitations – was not

erroneous, and the ALJ was likewise entitled to consider plaintiff’s activities of daily living in

considering the extent of his functional limitations. See e.g., Dkt. #10 at 410 (Dr. Nyathappa’s

internally-inconsistent October 5, 2017 report which: noted full motor strength, full reflexes, full

sensation, and no significant gait abnormality; opined without explanation that plaintiff has

significant exertional limitations; but also endorsed the statement, “I cannot provide a medical

opinion regarding [plaintiff’s] ability to do work-related activities”); 424 (October 31, 2017

treatment note describing normal musculoskeletal and neurologic findings, such as full strength,

normal gait, and full range of motion); 427 (November 17, 2017 treatment note again indicating

entirely normal musculoskeletal and neurologic findings); 449, 451, 455, 456, 457, 461, 463, 823

(treatment notes from Dr. Nyathappa between October 2016 and June 2019, noting normal


                                                  5
            Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 6 of 7




strength, coordination and gait); 467, 469 (October 5, 2018 and November 9, 2018 treatment notes

from Dr. Nyathappa, noting full strength in upper extremities, normal gait and coordination, and

4+/5 strength in lower extremities, with complaints of back pain); 598-668 (January 2019 through

May 2019 mental status examinations with Dierolf, consistently noting appropriate affect,

cooperative demeanor and generally normal findings).

       I also do not agree with plaintiff that the ALJ, after rejecting the opinion of Dr. Santarpia

(who opined no limitations), was obligated to recontact plaintiff’s treating sources or order

additional examinations to complete the record. Dr. Santarpia’s opinion was one of several that

addressed plaintiff’s mental health RFC, and the ALJ supported his mental RFC finding by

granting partial weight to Dr. Santarpia’s opinion and partial weight to an opinion by Ms. Dierolf,

taking note of the largely normal objective findings contained in plaintiff’s mental health treatment

records, and by considering plaintiff’s self-reported activities of daily living. An ALJ is not

obligated to recontact a physician where, as here, the record otherwise contains sufficient evidence

by which a well-supported disability determination can be made. See Rachel W. v. Commissioner,

2021 U.S. Dist. LEXIS 56931 at *13-*14 (W.D.N.Y. 2021) (where the record before the ALJ is

complete enough form a disability determination, the ALJ is not required to recontact a medical

source”).

       In summary, the RFC determined by the ALJ was well-supported by substantial evidence

of record, including portions of the medical opinions (some of which opined greater limitations

than those adopted by the ALJ, and some of which opined fewer limitations), plaintiff’s treatment

records, and plaintiff’s testimony concerning his activities of independent daily living. Moreover,

to the extent plaintiff argues that the ALJ erred in finding plaintiff capable of work at the medium

exertional level rather than at the sedentary or light levels, such error was harmless, as the record


                                                 6
           Case 1:20-cv-01031-DGL Document 16 Filed 09/10/21 Page 7 of 7




establishes that there are positions in the economy plaintiff could perform even at the sedentary

level.

         I have considered the remainder of plaintiff’s arguments, and find them to be without merit.



                                          CONCLUSION

         For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #13) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #14) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is

dismissed.

         IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       September 10, 2021.




                                                  7
